The question in this case is whether Hope Harper, a daughter of Russell Harper, deceased, is entitled to share in his estate, notwithstanding the language used in his last will and testament.
Russell Harper and Josephine Schwartz were married in San Francisco, California, May 29, 1902, and Hope Harper was the issue of this marriage, born October 21, 1904. Some months prior to the birth of the child, Russell Harper abandoned his wife and never thereafter lived with her. Hope Harper never saw her father, except on one occasion, and that was when she was six or seven years of age. Hope Harper's mother died in 1908, and she was brought up by her maternal grandmother.
Russell Harper and Laura Dagmar Harper were married in the month of June, 1926. December 13, 1929, while in the state of California, Russell Harper made and executed his last will and testament, in paragraph three of which, after providing for the payment of his debts, funeral expenses, etc., he gave, devised and bequeathed to his wife, Laura Dagmar Harper, all the remainder of the property which he then owned or in which he might have any interest at the time of his death, and provided that, in the event that his wife should die before he did, the property should go, share and share alike, to a cousin named and to a niece of his wife. *Page 100 
Paragraph four of the will was as follows:
"In case any child or children shall hereafter be born to me, I bequeath to each such child the sum of five dollars, and in the event any person shall contest this will or attempt to establish that he or she is entitled to any portion of my estate or to any right as an heir to me, I hereby give and bequeath to such person the sum of five dollars."
Russell Harper, while a resident of Seattle, this state, died October 4, 1930, and his will was thereafter admitted to probate. He had no children other than Hope Harper. Both his parents, of whom he was the only child, preceded him in death. Hope Harper filed a petition in which she sought one-half of the estate, notwithstanding the will. The cause came on to be heard upon the petition and the answer thereto, and resulted in findings of fact from which the court concluded that Hope Harper was entitled to share in the estate. From the decree entered to the effect that she was entitled to one-half of the estate, and that, when the decree of distribution should be entered, she should be awarded one-half of the net proceeds thereof, Laura Dagmar Harper, individually and as executrix of the will of Russell Harper, deceased, appeals.
[1] As above stated, the question is whether Hope Harper was entitled to share in her father's estate, notwithstanding paragraph four of the will, above set out. Rem. Comp. Stat., § 1402, provides that:
"If any person make his last will and die leaving a child or children or descendants of such child or children not named or provided for in such will, although born after the making of such will or the death of the testator, every such testator, as to such child or children not named or provided for, shall be deemed to die intestate, and such child or children or their descendants shall be entitled to such proportion of the estate of the testator, real and personal, as if he had died *Page 101 
intestate, and the same shall be assigned to them, and all the other heirs, devisees and legatees shall refund their proportional part."
It will be observed that, under this section, Hope Harper was entitled to share in her father's estate as an heir, unless she was named or provided for in the will in such a way as to answer the requirements of the statute. The purpose of the statute was to provide against any child being disinherited through inadvertence of the testator when making his will, and, in order to satisfy the requirements of the statute, it is not necessary that a child or children be named specifically by each of their individual names or by terms or individual indication. It is sufficient to prevent a pretermission if the children of the testator are mentioned as a class, when coupled with words sufficient to show that the class was in the testator's mind.
In Gehlen v. Gehlen, 77 Wn. 17, 137 P. 312, the statute above mentioned was fully considered and the previous decisions of this court reviewed. The question in that case, as stated in the opinion, was this:
"Can the children of a testator be disinherited by naming them as a class, or must they be named specifically by each of their individual names, or by terms of individual identification?"
In the course of the opinion, it was said:
"The purpose of this and similar statutes is not to declare as a policy of law that a testator shall not disinherit any of his children, nor to compel him to make some provision, whether substantial or otherwise, for any of them. Its purpose was merely to provide against any child being disinherited through inadvertence of the testator when making his will. Any construction of the statute which would have the necessary effect of compelling such a provision for any possible child would seem to be unwarranted as broader than the purpose of the statute, and should not be adopted *Page 102 
unless the real purpose of the statute, namely, to prevent pretermission of any child, can only be accomplished by such a construction. . . . Since the purpose of the statute was merely to prevent pretermission, and not to compel a testamentary provision for any child, we are forced to the conclusion that the mention of the children of the testator as a class, when coupled with words sufficient to show that the class then in the testator's mind, included not only all children in esse but children thereafter to be born, is a sufficient naming of the children for the purpose of disinheritance within the meaning of the statute. . . .
"After all, in applying this statute, as in other connections, the intention of the testator, when made clearly apparent on the face of the will, must prevail. . . .
"It seems to us more consonant with the obvious purpose of the statute to hold that the naming of the children as a class, whether for the purpose of providing for them or for the purpose of disinheritance, when coupled with language conveying either intention, is such naming as to show that no child has been unintentionally overlooked, to avoid which contingency was the sole purpose of the statute. So far as any of our former decisions may be construed as holding the contrary, they are hereby overruled."
The cases of Bower v. Bower, 5 Wn. 225, 31 P. 598, Inre Barker's Estate, 5 Wn. 390, 31 P. 976, Hill v. Hill,7 Wn. 409, 35 P. 360, and Purdy v. Davis, 13 Wn. 164,42 P. 520, are thoroughly considered and reviewed in the opinion in that case, with the result that, in so far as they were out of harmony therewith, they were expressly overruled.
The question that is here presented was not involved in the case of In re Hebb's Estate, 134 Wn. 424, 235 P. 974, and was not discussed therein. The question there was whether an adopted child was a "descendant" of his adoptive parents, within the contemplation *Page 103 
of the statute above quoted. As a preliminary to the consideration of this question, the statute was quoted in the opinion, and the pertinent parts paraphrased. There was there no comment upon what was a sufficient designation of a child or children in order to meet the requirements of the statute.
The state of Missouri has a statute which in all material respects is the same as that of this state. In McCourtney v.Mathes, 47 Mo. 533, the supreme court of that state had before it a will which provided:
"I give and bequeath to my beloved wife, Bridget, the sole and entire possession and disposal and management of all my real and personal estate, also the sole and entire management and education of my children; and that she shall have the management, distribution and disposal of everything as completely, according to law, as I myself now have, during her widowhood. But in case she should change her mind and marry, my will is that the estate in her possession at the time shall be disposed of according to law among my surviving heirs."
The question there, as here, was whether the terms of the will were sufficient to work a disinheritance of the children under the statute. In disposing of this question, it was said:
"It is plain that she must have been in his mind. There are two allusions by the testator to his children: one in giving to his widow their management and education, and one in giving a remainder to his heirs, contingent upon her marriage. They were all remembered or were all forgotten; and while he remembered them collectively, can it be said that he had forgotten them all individually? The object of the statute was to guard the testator against the effect of a mistake in providing for some of his children to the exclusion of others, through forgetfulness of their existence, or in otherwise disposing of his property in such forgetfulness, and the failure to allude to them is made evidence that they were so forgotten. In speaking of his *Page 104 
children or heirs, had the testator named some of them, with no allusion to the plaintiff, we might then assume that she was forgotten; but where all are remembered collectively and equally provided for, with nothing to indicate that one was more in his memory than another, we must assume that each one was remembered and provided for."
That excerpt was by this court quoted with approval in Gehlenv. Gehlen, 77 Wn. 17, 137 P. 312, supra.
The supreme court of Missouri also holds that,
"Whenever the mention of one person, by a natural association of ideas, suggests another, it may reasonably be inferred that the latter was in the mind of the testator and was not forgotten or unintentionally omitted." Hockensmith v. Slusher,26 Mo. 237; Fugate v. Allen, 119 Mo. App. 183, 95 S.W. 980.
In the present case, it is not necessary for us to adopt a rule as broad as the one just stated. We neither approve nor disapprove of it, but state it solely for the purpose of showing the construction that the supreme court of Missouri has placed upon the statute.
In California, there is a statute which is not so nearly like the statute of this state as is the statute of the state of Missouri, but is, in substance, the same. The supreme court of California has repeatedly held that reference in a will to heirs included children, and was sufficient to satisfy the requirements of the statute and work their disinheritance.
In the case of In re Hassell's Estate, 168 Cal. 287,142 P. 838, the will before the court contained this:
"Those of my heirs not herein mentioned has been omitted by me with full knowledge thereof."
In the course of the opinion, it was there said:
"The first quotation from this will indicates the knowledge of the testator of the existence of one son, who is made the recipient of the father's bounty. It is argued by appellants that the language subsequently *Page 105 
quoted to the effect that `heirs not herein mentioned have been omitted with full knowledge' should not be construed to mean and to include his children, since if he had designed or intended to exclude his children he would have used the precise word. But this is asking the court to put an unpermissible construction upon a word of well-defined meaning both at law and in popular parlance. At law, while the word may include others, it always includes the children of a decedent. In popular parlance it not only has the same meaning, but, if there be any difference, it is more frequently used as a synonym of children. Thus, in common speech, a man will frequently speak of his heirs, meaning thereby his children and his children alone. No natural sympathy for the disinherited (the reason for which disinhersion we cannot know) can be allowed so grossly to pervert the meaning of a well-understood word as to permit us to hold, as here under appellant's contention we would be obliged to hold, that the word `heirs' did not include and was not used to include a class universally embraced within its significance."
The cases of In re Lindsay's Estate, 176 Cal. 238,168 P. 113, and In re Kurtz's Estate, 190 Cal. 146, 210 P. 959, and other cases decided by the supreme court of California, are to the same effect.
In Verrinder v. Winter, 98 Wis. 287, 73 N.W. 1007, by the supreme court of Wisconsin, it was said:
"We think there is no reasonable doubt but that the words `her heir,' in the will, referred to the unborn child, as certainly as though the words `her unborn child' had been used, instead of `her heir'."
Much reliance is placed upon the case of Wadsworth v.Brigham, 125 Ore. 428, 259 P. 299, 266 P. 875, decided by the supreme court of Oregon, as supporting the judgment in the case now before us. Oregon has a statute in all material respects the same as that of this state, above quoted. In the case referred to, it is distinctly stated that the use of the word "heirs" is not sufficient to work a disinheritance of a child under *Page 106 
the statute. In the opinion in that case, the earlier decisions from this court are referred to with apparent approval, but no mention is made of the later case of Gehlen v. Gehlen, supra, wherein those cases were reviewed by this court, and, in so far as out of harmony with that case, overruled.
The holding of the supreme court of Oregon is not in accordance with the rule of this court adopted in the case ofGehlen v. Gehlen, supra, and is out of harmony with the rule of the supreme courts of Missouri and California. The rule of the case of Gehlen v. Gehlen, as already pointed out, is that, if the children of the testator are mentioned as a class and they are necessarily included within that class, it follows that they were sufficiently referred to to satisfy the requirements of the statute and to show that they were not unintentionally overlooked.
The word "heirs," used in the will of Russell Harper, deceased, was broad enough to include his daughter, Hope Harper, and showed, when the language of the will is read in connection with the surrounding facts and circumstances, that her father, at the time he executed the will, must have had her in mind.
[2] In determining the meaning to be given to the words used in a will, extrinsic evidence of the surrounding facts and circumstances may be considered, not for the purpose of proving intention as an independent fact, but as an aid to a right understanding of the language that has been used. Greenleaf on Evidence (15th ed.), p. 388; 28 R.C.L. 270; In re Tiemens'Estate, 152 Wn. 82, 277 P. 385, 68 A.L.R. 753.
As already stated, by the use of the word "heirs" in paragraph four of the will of Russell Harper, deceased, Hope Harper was necessarily included, and the intention not to make provision for her is sufficiently *Page 107 
manifest to indicate that she had not been unintentionally overlooked.
The decree appealed from will be reversed, and the cause remanded with directions to the superior court to dismiss the petition of Hope Harper.
TOLMAN, C.J., HOLCOMB, and BEALS, JJ., concur.